PER CURIAM.
The defendant has appealed from a judgment based upon findings of fact and conclusions of law entered by the trial court. The plaintiff has attempted to file a cross-appeal from the judgment and order denying a motion for a new trial. The record is confused. It is apparent, however, that the findings of fact ’will not support the conclusions of law or judgment.
The case is reversed, and a new trial ordered. Costs will be taxed in this court against the plaintiff below.
RUDOLPH, P. J., and POLLEY, CAMPBELL, ROBERTS, and.WARREN, JJ., concur.